Citation Nr: 1540919	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  05-17 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric condition, to include depression, claimed as secondary to the service-connected disability of fibromyalgia with symptoms of fatigue, sleep disturbances, and anxiety (also claimed as chronic pain disorder and mood swings).

2.  Entitlement to service connection for headaches, to include as a result of service in Southwest Asia or as secondary to service-connected disabilities.

3.  Entitlement to service connection for a left shoulder condition. 

4.  Entitlement to service connection for a cervical spine (neck) condition.

5.  Entitlement to service connection for erectile dysfunction claimed as secondary to the service-connected disability of left inguinal hernia repair.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a right ankle disorder.  

9.  Entitlement to an initial disability rating in excess of 20 percent for fibromyalgia with symptoms of fatigue, sleep disturbances, and anxiety.

10.  Entitlement to an increased disability rating in excess of 10 percent for arthritis, right knee with instability prior to July 1, 2013, and a compensable evaluation beginning July 1, 2013.  

11.  Entitlement to a compensable disability rating for pseudofolliculitis barbae (claimed as skin condition-face).  

12.  Entitlement to an increased disability rating in excess of 20 percent for L3-4 herniated nucleus pulposus (low back disability).  
 
13.  Entitlement to an increased disability rating in excess of 10 percent for right elbow bursitis with olecranon bone spur (right elbow disability).  

14.  Entitlement to an initial compensable disability evaluation for left ear hearing loss. 

15.  Entitlement to an increased disability evaluation for left knee retropatellar pain syndrome, rated 10 percent disabling, prior to July 14, 2004, and 10 percent disabling, since September 1, 2004.

16.  Entitlement to an increased disability evaluation for left knee postoperative arthroscopy associated with left knee retropatellar pain syndrome rated 20 percent disability, since October 1, 2004.

17.  Entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.

18.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).
 

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from February 1978 to September 1999, to include service in the service in the Southwest Theater of Operations from August 26, 1990, to March 29, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple decisions issued by Department of Veterans Affairs (VA) Regional Offices (RO).  

This appeal was previously before the Board in February 2012, at which time it was remanded for further action.  In October 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ), and a transcript of this proceeding has been associated with the claims folder

In an August 2013 rating decision, the RO reduced the evaluation of arthritis, right knee with instability, from 10 percent disabling to noncompensable (0 percent) effective July 1, 2013.  The 10 percent rating had been in effect since October 1999.  This reduction was not effectuated pursuant to 38 C.F.R. § 3.105(e) because the Veteran's overall combined rating remained at 90 percent both prior to and after the reduction became effective.  See VAOPGCPREC 71-91; see also 38 C.F.R. § 3.951(b) (prohibiting the reduction of a disability evaluation that has been continuous for 20 or more years).  

The August 2013 rating decision also continued the 10 percent disability evaluation of degenerative joint disease right knee status post arthroscopy.  The Veteran did not appeal that determination.  He expressly marked in his May 2014 notice of disagreement (NOD) that he was only appealing the decision made as to "Right Knee - Instability," and he requested a 20 percent rating.  Because of the specificity in his NOD, the Board cannot assume jurisdiction over the disability rating involving degenerative joint disease of the right knee.  

The issues not granted herein are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The credible and competent evidence of record tends to establish that the Veteran's psychiatric condition, variously manifested as mood disorder, NOS, with symptoms of anxiety and depression, anxiety disorder, NOS; posttraumatic stress disorder (PTSD), and chronic insomnia, first manifested during service.  

2.  The Veteran's headaches are a result of his service in the Persian Gulf War.

3.  Current conditions in the left shoulder and neck, plus obstructive sleep apnea, first started during service.  

4.  The Veteran's hypertension is shown to be associated with sleep apnea, and his erectile dysfunction is show to be secondary to symptoms of depression and hypertension, including medications for those conditions. 

5.  A current right ankle condition is established as likely related to symptoms first treated during service.  

6.  The Veteran's arthritis, right knee with instability, has been manifested throughout the appeal period to a moderate degree of lateral instability.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a psychiatric condition, variously manifested as mood disorder, NOS, with symptoms of anxiety and depression, anxiety disorder, NOS; PTSD, and chronic insomnia, are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria to establish service connection for headaches are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

3.  The criteria to establish service connection for a left shoulder condition are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria to establish service connection for a neck condition are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5.  The criteria to establish service connection for erectile dysfunction as secondary to the service-connected psychiatric disability and hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

6.  The criteria to establish service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

7.  The criteria to establish service connection for hypertension as secondary to sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

8.  The criteria to establish service connection for a right ankle condition are met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

9.  The criteria for assignment of a 20 percent disability rating for arthritis, right knee with instability, throughout the entire appeal period are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.350(b)(2), 4.1, 4.3, 4.7, 4.71a, including Diagnostic Code 5257(2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Service connection may otherwise be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); El-Amin v. Shinseki, 26 Vet. App. 136, 138(2013); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Aggravation, for VA purposes, is defined as any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.  38 C.F.R. § 3.310(b).

Regardless of the theory of entitlement pursued, a Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether the Veteran has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).

This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  Lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 Vet. App. at 433, n.4.  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); see also Jandreau, 492 F.3d 1376-77.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

(1) Psychiatric Condition 

Service connection must be granted for a psychiatric condition.  The Veteran's VA medical records show various diagnoses, including mood disorder, NOS, with symptoms of anxiety and depression (July 2013, January 2014), and anxiety disorder, NOS (May 2014); PTSD (December 2014); chronic insomnia (April 2014).  At his Board hearing, the Veteran testified that these symptoms first started during the Gulf War and have recurred since then.  See Board Hr'g Tr. 22.  The Veteran is competent to observe his own psychiatric symptoms, and there is no reason to doubt the credibility of this testimony.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In fact, his anxiety is currently recognized as a symptom of his service-connected fibromyalgia.  As such, there is no material dispute that the Veteran has an ongoing psychiatric condition that is service-connected.  The medical records also make it reasonably certain that this is a separate condition apart from his fibromyalgia.  Accordingly, the evidence is in equipoise on all material elements of the claim of service connection.  Therefore, the claim must be granted.  

(2) Headaches

Service connection must be granted for headaches.  The Veteran competently and credibly testified at the Board hearing that he first had headaches during service.  Board Hr'g Tr.  24.  A February 2013 VA examination makes it likely that his headaches result from his confirmed Persian Gulf War service.  

The evidence, including this February 2013 VA examination, indicates that his headaches may be a symptom of another medical condition, such as chronic fatigue syndrome or allergies.  This may be relevant when assigning an initial disability rating for his headaches.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  For purposes of resolving this appeal, however, the Board must resolve reasonable doubt in the Veteran's favor and grant service connection for headaches pursuant to 38 C.F.R. § 3.317.   

(3) Left Shoulder

Service connection must be granted for a left shoulder condition.  The Veteran's VA medical records show a current diagnosis in the left shoulder involving mild tendinosis of the supraspinatus and infraspinatus; mild degenerative change of the acromioclavicular joint; and a trace amount edema in the posterior deltoid muscle which is nonspecific and may be related to muscle strain.  His STRs reflect treatment in January 1996 and March 1996 for complaints diagnosed as "overuse" of the left shoulder.  At his Board hearing, the Veteran testified that these symptoms first started during service and have recurred since then.  See Board Hr'g Tr. 7-8, 29-31.  The Veteran is competent to observe his own left shoulder symptoms, and there is no reason to doubt the credibility of this testimony.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As such, there is no material dispute that the Veteran has an ongoing left shoulder condition had its onset during service.  Accordingly, the evidence is in equipoise on all material elements of the claim of service connection.  Therefore, the claim must be granted.  

(4) Neck

Service connection must be granted for a neck condition.  A February 2007 VA treatment record shows a diagnosis, established by X-ray, of mild degenerative changes.  Degenerative disc disease was established on MRI in January 2015.  The Veteran's STRs confirm a motor vehicle accident (MVA) with a neck strain in March 1982.  At his Board hearing, the Veteran testified that is neck symptoms first started at that time.  See Board Hr'g Tr. 32, 36.  The Veteran is competent to observe his own neck symptoms, and there is no reason to doubt the credibility of this testimony.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Although a VA examiner in August 2014 reached an unfavorable opinion on the nexus question, this VA examiner relied on an absence of documented complaints and treatment after the in-service MVA.  By inference, it is clear that this VA examiner would have reached a favorable opinion if the Veteran's lay testimony had been credited.  As such, the Board must interpret this VA examiner's opinion as favorable.  See Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012); Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  As such, the evidence is in equipoise on all material elements of the claim of service connection.  Therefore, the claim must be granted.  

(5) Erectile Dysfunction

Service connection must be granted for erectile dysfunction (ED).  There is no material dispute that he currently has this condition.  With regard to the nexus requirement, the Board immediately above granted service connection for a psychiatric condition and hypertension.  In October 2012, a VA examiner noted that the Veteran was claiming service connection for ED as a result of "multiple complaints including Depression Prostate Hypertrophy High Blood Pressure and med[ication]s for all these," but "[a]s [he] is not SC for any of the conditons he claims are causing the ED, it cannot be said that any SC disorder including inguinal hernias which are not known to cause any Erectile disorders (literature search).  

Because the Board granted service connection for a psychiatric condition and hypertension (i.e., high blood pressure), this VA examiner's opinion must now be interpreted as a favorable nexus opinion regarding the secondary relationship.  See Acevedo, 25 Vet. App. at 293-94; Monzingo, 26 Vet. App. at 107.  

Accordingly, a secondary relationship to these service-connected disabilities is established.  Therefore, all material elements of the claim are in equipoise, and the appeal must be granted.  See 38 C.F.R. § 3.310.

(6) Sleep Apnea

Service connection must be granted for sleep apnea.  The Veteran's VA medical records continuously reflect a diagnosis of obstructive sleep apnea (OSA) in his problem list.  A sleep study was conducted most recently at VA in April 2013 re-confirming the diagnosis.  The Veteran maintains that symptoms of this condition started during service.  Specifically, he competently and credibly testified at his Board hearing that he "used to snore and all the guys would wake me up and say, hey you're snoring.  You stopped breathing, and all these different things."  Board Hr'g Tr. 11.  In support of this claim, the Veteran submitted a statement from a witness who served with him.  He wrote that he knew the Veteran during service and had observed "his loud snoring/choking/gasping . . . and that he would stop breathing during his sleep[.]"  The Veteran's wife likewise wrote a statement asserting that he had "had a problem with his sleep for the past 20 years ever since he returned" from the Gulf War.  As the symptoms described by the Veteran and the other witnesses are commonly understood to be associated with the sleep apnea, and because there is no contradictory evidence indicating any alternative etiology for those symptoms, the Board will resolve reasonable doubt in the Veteran's favor and grant service connection for sleep apnea.  

(7) Hypertension

Service connection must be granted for hypertension.  There is no material dispute that he currently has this condition.  With regard to the nexus requirement, the Board immediately above granted service connection for sleep apnea.  In July 2007, the Veteran's VA doctor found that his hypertension is "associated with OSA."  As such, a secondary relationship to a service-connected disability is established.  Therefore, all material elements of the claim are in equipoise, and the appeal must be granted.  See 38 C.F.R. § 3.310.

(8) Right Ankle

Service connection must be granted for a right ankle condition.  The most recent medical records, as confirmed on VA examination in August 2014, show a diagnosis of a right ankle condition involving status post open repair of the right medial malleolus.  The Veteran's STRs reflect treatment for the right ankle in May 1978 and March 1985.  The August 2014 VA examiner found that the condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The VA gave a brief, but understandable rationale for this favorable opinion.  As such, the evidence is in equipoise on all material elements of the claim of service connection.  Therefore, the claim must be granted.  

II.  Increased Disability Ratings

A.  Applicable Law

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Because the ability to overcome the handicap of disability varies widely among individuals, the disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  See 38 C.F.R. § 4.15.  

Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where a claimant is awarded service connection and assigned an initial disability rating, separate ratings can be assigned for different periods of time since the effective date for the award of service connection ("known as staged ratings").  See Fenderson v. West, 12 Vet App 119, 125-27 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

After careful consideration of the evidence, any reasonable doubt remaining on any material question of law or fact is to be resolved in favor of the claimant.  38 C.F.R. § 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

B.  Discussion

Right Knee

The Veteran's right knee disability is currently assigned two separate disability ratings under different DCs.  A 10 percent rating is assigned under DC 5010 for a disability involving degenerative joint disease right knee status post arthroscopy.  As explained in the Introduction section of this decision, the 10 percent rating assigned under DC 5010 is not currently within the scope of this appeal.  Rather, the Veteran seeks a higher disability rating for the second component of his right knee disability, which involves arthritis, right knee with instability associated with degenerative joint disease right knee status post arthroscopy.  This disability is currently assigned staged ratings of 10 percent and 0 percent under DC 5257.  At his Board hearing, the Veteran maintained that a 20 percent rating for this disability would satisfy his appeal.  See Board Hr'g Tr. 52.  The Board agrees that a 20 percent rating is warranted.  

The rating schedule for DC 5257 is set forth in 38 C.F.R. § 4.71a, as follows:



5257 Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30
Moderate
20
Slight
10

In this Veteran's case, there is a moderate degree of instability in the right knee.  He testified most recently, at the Board hearing, that this disability involves falling on a daily basis, especially when walking or going up stairs.  Board Hr'g Tr. 49-50.  Consistent with his hearing testimony, VA medical records in May 2011 reflect his complaints of experiencing catching and giving way such that he did not trust (either) knee.  In June 2013, he was found to have severe muscle atrophy resulting in chronic knee pain.  In September 2013, a torn meniscus resulting was found, which led to an arthroscopic surgery in January 2014.  After the arthroscopic surgery, he had ongoing swelling and crepitus.  

The Board notes that DC 5257 is not predicated on loss of range of motion, and thus §§ 4.40 and 4.45, with respect to pain, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Nonetheless, the Veteran's functional impairments must be considered at least moderate.  Therefore, a 20 percent disability rating is for assignment.  

As a final consideration, the Veteran's right knee disability also involves the meniscus.  Thus, DC 5258 could also be alternatively applicable.  As that DC provides no higher than a 20 percent rating and because the Veteran's knee symptomatology is overlapping instead of "distinct and separate," it is best encompassed within the rating assigned under DC 5257.  Thus, a higher or separate rating cannot be assigned pursuant to DC 5258.  See, e.g., Murray v. Shineski, 24 Vet. App. 420, 423 (2011) ("[t]he critical element is that none of the symptom[s] for any ... conditions is duplicative of or overlapping with the symptom[s] of the other ... conditions."  (quoting Esteban v. Brown, 6 Vet. App. 259, 262 (1994))); see also, e.g., Nash v. McDonald, No. 14-1529, 2015 WL 4092757, at *5 (Vet. App. July 6, 2015) ("VA has recognized that such additional awards under Diagnostic Codes 5258 and 5259 would in fact constitute pyramiding.  See M21-1, pt. III, subpt. iv, ch. 4, § A(1)(m)") (nonprecedential).  

As the Veteran maintains that this 20 percent schedular evaluation satisfies his appeal, this represents a complete grant of the benefit sought on appeal, and there is no basis for considering referral for an extraschedular determination.  See Murphy v. Shinseki, 26 Vet. App. 510, 514 (2015); AB v. Brown, 6 Vet. App. 35, 39 (1993).  

III.  Conclusion

In reaching the above outcomes, the Board has resolved reasonable doubt in the Veteran's favor where possible.  As each outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Service connection for a psychiatric condition, variously manifested as mood disorder, NOS, with symptoms of anxiety and depression, anxiety disorder, NOS; PTSD, and chronic insomnia, is granted.

Service connection for headaches is granted.

Service connection for a left shoulder condition is granted.

Service connection for a neck condition is granted.

Service connection for erectile dysfunction as secondary to the psychiatric condition and hypertension is granted.  

Service connection for obstructive sleep apnea is granted.  

Service connection for hypertension as secondary to obstructive sleep apnea is granted.

Service connection for a right ankle condition is granted.  

A 20 percent rating for arthritis, right knee with instability, prior to July 1, 2013, and beginning July 1, 2013, is granted.


REMAND

A.  Missing Medical Records

Pertinent to all issues being remanded, the Veteran's Board hearing testimony and his VA medical records refer to extensive private (non-VA) treatment for the at-issue medical conditions.  The Veteran should be given the opportunity to either obtain those records or request VA to obtain them on his behalf.  

Similarly, his VA medical records are incomplete as they are currently archived in his electronic claims file.  More specifically, his VA medical records repeatedly document medical reports that were "scanned in" to his electronic medical record.  However, the actual "scanned in" medical reports have not been associated with his claims file.  It is imperative that the actual medical reports as annotated by the marker "scanned in" be obtained.  

B.  Increased Ratings & TDIU

New VA examinations are needed to better understand the complete symptomatology associated with each of the Veteran's service-connected conditions.  For example, he is service-connected for fibromyalgia, plus orthopedic conditions in the right elbow, left knee, low back (and now the right ankle, neck, and left shoulder).  The Veteran's VA medical records, such as in August 2013, indicate that the symptoms of his fibromyalgia and orthopedic disabilities may overlap ("[b]ack pain: suspect worsening fibromyalgia symptoms[.]")  A VA examination is needed to determine which symptomatology is attributable to which disability in order to avoid pyramiding his disability ratings.  

Likewise, a comprehensive understanding of his disabilities is needed to better determine the impact of these disabilities on his capacity to work.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit further lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of the symptomatology associated with this service-connected disabilities, including how they impact his ability to work.  

This letter should also ask the Veteran to provide the names, addresses, and approximate dates of treatment for all private (non-VA) health care providers who may have additional records pertinent to the remanded claims. The letter should request that he complete an Authorization and Consent to Release Information (Release) for all identified records.

The Veteran should be provided an appropriate amount of time to submit this evidence.

2. Associate, physically or electronically, all pertinent, outstanding private records with the claims folder.  All efforts under this paragraph must include an initial request and, if the records are not received, at least one follow-up request (unless a response to the initial request makes clear that the records sought do not exist or that a follow-up request for the records would be futile).

If the Veteran does not provide any necessary Release, request that he obtain the records and provide them to VA.

3.  Obtain copies of all missing VA treatment records, including copies of all medical reports currently annotated as "Scanned in." 

4.  After completing the preliminary development directed above, arrange for the Veteran to undergo a VA examination to evaluate the severity of all service-connected disabilities and his employment capacity.  If possible, this examination should be conducted by or in conjunction with a vocational specialist qualified to address the impact of his service-connected disabilities on his ability to work.  

Accordingly, the examiner is asked to review all relevant records.  Based on this review, the examiner is asked to provide an assessment of the current nature of all service-connected disabilities.  

In doing so, the examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with these condition, including any associated neurologic, genitourinary, gastrointestinal, skin and/or psychiatric symptomatology.  This should include separate descriptions of all functional limitations present (a) after repetition over time and, separately, (b) during flare-ups. 

To the extent possible, the examiner is asked to identify what degree of symptomatology is separately associated with each disability, particularly as it concerns fibromyalgia and his orthopedic joint disabilities.  

In doing so, the examiner is further asked to evaluate the extent to which the Veteran's service-connected disability picture impairs his ability to meet the demands of a job, either sedentary or physical.  This should include an evaluation of the limitations and restrictions imposed by his service-connected impairments on such routine work activities as interacting with coworkers; using a computer; sitting, standing, and walking; plus lifting, carrying, pushing, and pulling. 

All indicated tests should be accomplished, and findings reported in detail.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

5.  After completing all actions set forth in paragraphs 1-4, undertake any further action needed as a consequence of the development completed in paragraphs 1-4 above.  Then, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, such as referral for extraschedular consideration.  

If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case and be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


